PER CURIAM.
Yari Cale Leake appeals the district court’s order denying his motion to reconsider, under Fed.R.Civ.P. 59(e), his prior criminal judgment. Because Leake cannot challenge an order in his criminal case using the Federal Rules of Civil Procedure, we affirm. See United States v. O’Keefe, 169 F.3d 281, 289 (5th Cir.1999) (holding that criminal defendant cannot challenge orders entered in his criminal case using Fed.R.Civ.P. 60(b)); United States v. Mosavi, 138 F.3d 1365,1366 (11th Cir.1998) (holding that a defendant cannot challenge criminal forfeiture orders under the Federal Rules of Civil Procedure). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED